LOURIE, Circuit Judge.

ORDER

The District of Columbia et al. (District) move to dismiss for lack of jurisdiction. Ismail Abdul Malik opposes and moves for an extension of time to file his brief. The District replies. We consider whether Malik’s appeal should be transferred to the United States Court of Appeals for the District of Columbia Circuit.
Malik appealed from an order of the United States District Court for the District of Columbia dismissing his complaint. See Malik v. District of Columbia, 03-0944 (D.D.C. Jan. 20, 2004). It appears that the underlying matter involved assertions of violation of the Eighth Amendment and is not within this court’s jurisdiction. See 28 U.S.C. § 1295.
Accordingly,
IT IS ORDERED THAT:
(1) The District’s motion to dismiss is denied.
(2) The appeal is transferred to the United States Court of Appeals for the District of Columbia Circuit pursuant to 28 U.S.C. § 1631.
(3) Malik’s motion for an extension of time is moot.
(4) Each side shall bear its own costs.